Title: From Benjamin Franklin to Schweighauser, 21 April 1781
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir,
a Passy, April 21. 1781.
I received your favour of the 12th. Instant inclosing the Bills for 4444 Dollars. As it clearly expresses that it is drawn on public Account, and not on the private Accot. of Mr. Laurens, I have no scruple against paying it with the Approbation of his Son, tho’ not endors’d by him. I enclose that Approbation, with a little Instrument which I request you would sign for my Justification, and return to me. After which you may draw on me for the Sum payable at the Time, reckoning my Acceptance of the Bill as of the 20th. Inst. and your Bills shall be duly honoured, I will speak to M. Necker, Mr. Laurens writes about the Stores. I have the honour to be, &c
M. Schweighauser.
